DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15-17 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 15 recites “the first fluid space.” It is not clear that if “the first fluid space” means “the first coolant space” or a space other than the first coolant space.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9-11 and 19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US Patent Application Publication 2012/0291987 to Himmer et al.
With respect to claim 1, Himmer et al. teach a device for temperature-controlling a vehicle battery in an electric or hybrid vehicle, comprising: a coolant circuit 2, in which the vehicle battery 3, a coolant cooler 29, a coolant pump 25, and a chiller 10 are arranged; a refrigerant circuit 6, in which the chiller 10, a compressor 7, a condenser 11, and an evaporator 8 are arranged; and a first valve device 38 arranged indirectly on the chiller 10, via which a coolant flow is dividable between the chiller 10 and the coolant cooler 29 (Himmer et al.: Section [0041]-[0045]; Fig. 2).

With respect to claim 2, Himmer et al. teach the device, wherein the first valve device 38 includes: 
when the coolant only flows in the coolant circuit: a battery side coolant inlet A; a battery side coolant outlet C; a coolant cooler side coolant inlet A; a coolant cooler side coolant outlet C
when the coolant only flows in the refrigeration circuit; a battery side coolant inlet A; a battery side coolant outlet B; a chiller side coolant inlet A; and a chiller side coolant outlet B (Himmer et al.: Section [0041]-[0045]; Fig. 2).

    PNG
    media_image1.png
    686
    971
    media_image1.png
    Greyscale


With respect to claim 5, Himmer et al. teach the device, wherein the first valve device 38 is adjustable into: 
a first position where the first valve device 38 conducts the coolant flow exclusively via the vehicle battery 3 and the coolant cooler 29; 
a second position where the first valve device 38 exclusively conducts the coolant flow via the vehicle battery 3 and the chiller 10; and 
in an intermediate position where the first valve device 38 conducts the coolant flow via the vehicle battery 3 and proportionately via the chiller 10 and the coolant cooler 29 (Himmer et al.: Section [0041]-[0045]; Fig. 2).

With respect to claim 6, Himmer et al. teach the device, further comprising a second valve device 24 disposed in the refrigerant circuit 6 upstream of the chiller 10, via which a refrigerant flow flowable through the chiller 10 is controllable (Himmer et al.: Section [0041]-[0045]; Fig. 2).

With respect to claim 7, Himmer et al. teach the device, wherein the first valve device 38 is electrically controllable (Himmer et al.: Section [0041]-[0045]; Fig. 2).

With respect to claim 9, Himmer et al. teach the device, further comprising a second valve device 24 disposed in the refrigerant circuit 6 upstream of the evaporator 8, via which a refrigerant flow flowable through the evaporator 8 is controllable (Himmer et al.: Section [0041]-[0045]; Fig. 2). 

With respect to claim 10, Himmer et al. teach the device, wherein the first valve device 38 is detachably connected to the chiller 10 (Himmer et al.: Section [0041]-[0045]; Fig. 2).

With respect to claim 11, Himmer et al. teach the device, wherein the coolant flow is switchable between the chiller 10 and the coolant cooler 29 (Himmer et al.: Section [0041]-[0045]; Fig. 2).

With respect to claim 19, Himmer et al. teach the device, further comprising: a second valve device 24 disposed in the refrigerant circuit 6 upstream of the chiller 10, via which a refrigerant flow flowable through the chiller 10 is controllable; and a third valve device 24 disposed in the refrigerant circuit 6 upstream of the evaporator 8, via which a refrigerant flow flowable through the evaporator 8 is controllable (Himmer et al.: Section [0041]-[0045]; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0291987 to Himmer et al.
With respect to claim 8, Himmer et al. do not specifically teach the device, wherein the condenser 11, with respect to an airflow, is arranged downstream of the coolant cooler 29. It would have been obvious as of the effective filing dated of the claimed invention to have the condenser, with respect to an airflow, is arranged downstream of the coolant cooler in order to improve the cooling efficiency of the system, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

	
With respect to claim 18, Himmer et al. do not specifically teach the device, wherein the first valve device 38 is non-detachably connected to the chiller 10. It would have been obvious as of the effective filing dated of the claimed invention to have the first valve device is non-detachably connected to the chiller, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0291987 to Himmer et al. in view of US Patent Application Publication 2002/0184908 to Brotz et al. 
With respect to claim 12, Himmer et al. teach an electric or hybrid vehicle, comprising a vehicle battery 3, a device for temperature-controlling the vehicle battery, a passenger compartment, and an air conditioning system for air conditioning the passenger compartment, the device including: a coolant circuit 2, in which the vehicle battery 3, a coolant cooler 29, a coolant pump 25, and a chiller 10 are arranged; a refrigerant circuit 6, in which the chiller 10, a compressor 7, a condenser 11, and an evaporator 8 are arranged; a first valve device 38 arranged indirectly on the chiller 10, via which a coolant flow is dividable between the chiller 10 and the coolant cooler 29; and 

Himmer et al. do not specifically teach the evaporator is part of the air conditioning system. 
However, Brotz et al. teach a vehicle cooling system comprising a refrigerant circuit having a evaporator, which is part of the air conditioning system of the vehicle (Brotz et al.: Section [0030]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Himmer et al. with the teaching above from Brotz et al. with the motivation of having a means such it would save energy and improve the cooling efficiency of the cooling system.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0291987 to Himmer et al. in view of US Patent Application Publication 2009/0325013 to Watanabe et al.
With respect to claim 3, Himmer et al. do not specifically teach the device, wherein the first valve device includes a control piston. 
However, Watanabe et al. teach a cooling system comprising a 3 way valve 24, which is a temperature sensitive actuator (thermostat or piston), which is driven according to the temperature of the cooling to automatically control the opening/closure of the first and second inlets (Watanabe et al.: Section [0071]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Himmer et al. with the teaching above from Watanabe et al. with the motivation of having a means such the valve would perform action according to the temperature of the coolant.

With respect to claim 20, Himmer et al. do not specifically teach the device, wherein: the first valve device is structured as a thermostat valve and includes a control piston; the control piston includes an expansion element structured and arranged to adjust a position of the control piston in a temperature-dependent manner. 
However, Watanabe et al. teach a cooling system comprising a 3 way valve 24, which is a temperature sensitive actuator (thermostat or piston), which is driven according to the temperature of the cooling to automatically control the opening/closure of the first and second inlets (Watanabe et al.: Section [0071]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Himmer et al. with the teaching above from Watanabe et al. with the motivation of having a means such the valve would perform action according to the temperature of the coolant.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0291987 to Himmer et al. in view of US Patent Application Publication 2002/0184908 to Brotz et al. in further view of US Patent Application Publication 2009/0325013 to Watanabe et al.
With respect to claim 13, Himmer et al. teach the electric or hybrid vehicle, wherein the first valve device 38 includes: 
when the coolant only flows in the coolant circuit: a battery side coolant inlet A; a battery side coolant outlet C; a coolant cooler side coolant inlet A; a coolant cooler side coolant outlet C
when the coolant only flows in the refrigeration circuit; a battery side coolant inlet A; a battery side coolant outlet B; a chiller side coolant inlet A; and a chiller side coolant outlet B (Himmer et al.: Section [0041]-[0045]; Fig. 2).

Himmer et al. do not specifically teach the device, wherein the first valve device includes a control piston. 
However, Watanabe et al. teach a cooling system comprising a 3 way valve 24, which is a temperature sensitive actuator (thermostat or piston), which is driven according to the temperature of the cooling to automatically control the opening/closure of the first and second inlets (Watanabe et al.: Section [0071]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Himmer et al. with the teaching above from Watanabe et al. with the motivation of having a means such the valve would perform action according to the temperature of the coolant.

With respect to claim 14, Himmer et al. teach the electric or hybrid vehicle, wherein the first valve device 38 is adjustable into: 
a first position where the first valve device 38 conducts the coolant flow exclusively via the vehicle battery 3 and the coolant cooler 29; 
a second position where the first valve device 38 exclusively conducts the coolant flow via the vehicle battery 3 and the chiller 10; and 
in an intermediate position where the first valve device 38 conducts the coolant flow via the vehicle battery 3 and proportionately via the chiller 10 and the coolant cooler 29 (Himmer et al.: Section [0041]-[0045]; Fig. 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0291987 to Himmer et al. in view of US Patent Publication 6,297,505 to Frandsen et al.
With respect to claim 4, Himmer et al. do not specifically teach the device, wherein the first valve device is structured as a 3/2-way valve. 
However, Frandsen et al. teach a 3/2 way valve being used for a cooler (Frandsen et al.: Column 12, Lines 39-63).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Himmer et al. with the teaching above from Franden et al. with the motivation of having a means such the valve is being used for connecting and controlling the inflows and outflows.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        5/21/2022